DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
Preliminary amendment of disclosure filed on 10/24/2019 has been entered. Accordingly, the amended disclosure is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 7,995,160, hereinafter Kim).

In regards to claim 1, Kim discloses in Figures 1, 2, 11, and 15, an optical sheet (140) comprising: a plurality of unit prisms (142) disposed in parallel (see Fig. 2), wherein the unit prism has an interior angle of an apex part within a range of 30° to 80°, inclusive (see Fig. 2, Col. 8 lines 6-14), an inclination angle θ1 of a tip region within at least 10 µm from the apex part of at least one of two prism surfaces constituting the unit prism (143, 144, Col. 6 lines 64-67, as best understood as the pitch is in the µm range it is considered to disclose a region within at least 10 µm) that is greater than an inclination angle θ2 of a region other than the tip region (see Fig. 2, Col. 8 lines 32-38), and a height of a ridge that 

In regards to claim 2, Kim discloses in Figures 1, 2, 11, and 15, wherein a difference (θ1 - θ2) between the inclination angle θ1 of the tip region within at least 10 µm from the apex part (144) and the inclination angle θ2 of the region other than the tip region is within a range of 0.1° to 20°, inclusive (see Fig. 2, Col. 8 lines 6-14 and 32-38).  

In regard to claims 3 and 10, Kim discloses in Figures 1, 2, 11, and 15, the tip region within at least 10 µm from the apex part has a curved surface (343, see Fig. 11, equivalent to 143 of Fig. 2) having a radius of curvature within a range of 30 µm to 200 µm, inclusive (Col. 11 lines 42-45).  

In regard to claims 4, 11, and 17, Kim discloses in Figures 1, 2, 11, and 15, the unit prism is configured so that, in only one of the two prism surfaces constituting the unit prism (see Fig. 2), the inclination angle θ1 of the tip region within at least 10 µm from the apex part (144) is greater than the inclination angle θ2 of the region other than the tip region (145, see Fig. 2, Col. 8 lines 6-14 and 32-38).

In regard to claims 5, 12, and 18, Kim discloses in Figures 1, 2, 11, and 15, a height of the ridge in the extending direction changes in one or two or more forms of a linear shape, a stepped shape, a non-linear shape, and a curved shape when changed (changes in linear shape, see Fig. 15, extending direction into the page).  

In regard to claims 6, 13, and 19, Kim discloses in Figures 1, 2, 11, and 15, the ridge has a linear shape, a polyline shape, or a curved shape, in a planar view (linear shape into the page as seen in Figs. 2 and 15).  

In regard to claims 8 and 15, Kim discloses in Figures 1, 2, 11, and 15, a backlight unit comprising at least: the optical sheet (140) described in claim 1 (see rejection of Claim 1 above); a light guide plate (150); and a light source (160), wherein the unit prism constituting the optical sheet is disposed facing a surface of the light guide plate (see Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
In regard to claims 7, 14, and 20, Kim teaches a height of the unit prism of the ridge in the extending direction changes at an interval within a range of 0.005 mm to 5 mm, inclusive (interval defined by the pitch, see Fig. 15, Col. 6 lines 64-67), but fails to disclose or fairly suggest the height changes within a range of 0.5 µm to 15 µm, inclusive.
However, It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to optimize the light uniformity by selecting variable heights which given the µm size of the prism, those in the claimed range would have flown naturally to one of   In re Aller, 105 USPQ 233.
  
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamashita et al. (US 2005/0254259, hereinafter Yamashita).
In regard to claims 9 and 16, Kim fails to disclose or fairly suggest the light guide plate is at least one selected from the group consisting of an acrylic resin, a polycarbonate resin, and glass. 
Yamashita teaches in Par. [0064], “The light guide 3 and the light deflection element 4 of the present invention can be made of a synthetic resin having a high light transmissivity.  Such a synthetic resin can be exemplified by a methacrylic resin, acrylic resin, polycarbonate-based resin, polyester-based resin, or polyvinyl chloride-based resin.”
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize a number of well-known high light transmissive materials for the light guide of Kim, such materials being notoriously well known in the illuminative arts.  Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional references similar to that which is claimed above and disclosed by Applicant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896